Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3,5,8-14, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (20160124506) in view of Bharti et al (2019/0132732) hereinafter, Bharti.


In regards to claim 1, Hwang teaches (Currently amended) a  method comprising (abstract):

    PNG
    media_image1.png
    451
    588
    media_image1.png
    Greyscale

	determining, by a head-mounted device, that a user is looking at a first electronic device and that the user made a predefined gesture;and
[0042] Referring to FIG. 1, a control system 1 includes a first electronic device 100 and at least one target object that may be controlled by the first electronic device 100, for example, second electronic devices 200-1, . . . , 200-N (collectively referred to as a second electronic device 200). FIG. 1 shows an embodiment where the first electronic device 100 is implemented in the form of glasses. According to other embodiments of the present invention, the first electronic device 100 may be an electronic device, which is capable of communicating with another electronic device, such as, for example, a mobile terminal, a Personal Computer (PC), a Television (TV), a laundry machine, or the like. The second electronic device 200 may also be an electronic device capable of communicating with another electronic device, such as a mobile terminal, a PC, a TV, a laundry machine, or the like.

[0043] The first electronic device 100 controls a target object, selected by a user 10 using the first electronic device 100, from among objects located outside the first electronic device 100 (for example, from among the second electronic devices 200). The target object represents an object the user desires to select. The user may select a target object by viewing one or more objects while wearing the first electronic device 100 implemented in the form of glasses.

[0044] As illustrated in FIG. 1, the first electronic device 100 implemented in the form of glasses senses a line of sight of the user 10 wearing the first electronic device 100 and analyzes a sensing result to determine a target object. Referring to FIG. 1, the first electronic device 100 determines that the second electronic device 200-1 is the target object by analyzing the line of sight of the user 10.

	transferring, by the head-mounted device, content from the first electronic device to a second electronic device, the transferring content including:
	[0099] According to an embodiment of the present invention, the controller 110 of the first electronic device 100 controls the first electronic device 100 such that target objects are paired with each other. For example, if a user input for sharing data between the TV and the tablet PC is input through the camera module 150 or the I/O module 160, the controller 110 controls the communication interface 120 to control connection setup between the PC and the tablet PC, such that the TV is paired with the tablet PC. Once the TV and the tablet PC are paired with each other by the first electronic device 100, the TV and the tablet PC may display the same data on respective screens under control of the first electronic device 100 or share data with each other. The controller 110 transmits data stored in the TV to the tablet PC according to the user input, and controls the TV and the tablet PC in such a way that the tablet PC displays data received from the TV. For example, it is assumed that, after the user 10 provides a user input, to the first electronic device 100, for displaying data, which is currently displayed on the TV, on another device, a user input for setting a second monitor as the other device is input to the first electronic device 100. The first electronic device 100 may simultaneously control the TV and the second monitor in such a way that data currently displayed on the TV is transmitted to and displayed on the second monitor, in real time corresponding to such user inputs. In this case, the user 10 may input to the camera module 150 of the first electronic device 100, a gesture input of stretching the right arm toward the TV and then making a first with the right hand, as the user input for displaying the data currently displayed on the TV, on the other device. The user 10 may input to the camera module 150, the gesture input of moving the right arm to face the second monitor and then opening the fisted right hand, as the user input for setting the other device.

	determining the content that-was presented by the first electronic device when the user made the predefined gesture [0099]; and by sending a content request to the first electronic device (fig. 3 (s310 [119-00125])
	instructing the second electronic device to present the content that was presented by the first electronic device when the user made the predefined gesture [0099].
	Hwang fails to teach and receiving, from the first electronic device in response to the content request, a content message, the content message indicating the content.
	However, Bharti teaches receiving from the first electronic device in response to the content request [0064-0065], [0046-0048],  a content message, the content message indicating the content.(fig. 3 (A1 (312)) (fig. 4a (402-410) [0046-0049, 0035-0036, 0053] (fig. 4b 410-416)]).

    PNG
    media_image2.png
    470
    667
    media_image2.png
    Greyscale

[0039] FIG. 3 shows source device 300 (mobile device 1) and target device 306 (mobile device 2). Smart eyewear device 312 is in communication with each of mobile devices 1 and 2. The communication labeled A1 shows Li-Fi communication between mobile device 1 and smart eyewear, and the communication labeled A2 shows Li-Fi communication between smart eyewear device 312 and mobile device 2. In one embodiment, transfer of digital data occurs between mobile devices 1 and 2 with a first communication (A1) transferring the digital data to smart eyewear device 312. The smart eyewear device 312 receives the data and at least temporarily stores it, for example pending user selection and authentication on mobile device 2 to complete the transfer. A second communication (A2) transfers the data from the smart eyewear device 312 to mobile device 2.

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hwang to further include and receiving, from the first electronic device in response to the content request, a content message, the content message indicating the content as taught by Bharti to provide authentication means. 

1.	In regards to claim 17, Hwang teaches (Currently amended) a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a head-mounted device to (abstract) (fig. 1 (100)) (fig. 2 (150-175)):
	determine, by the head-mounted device, that a user is looking at a first electronic device and that the user made a predefined gesture [0042]; and
	determine that the user made a predefined gesture (fig. 3 (s302-s310));
	transfer, by the head-mounted device, content from the first electronic device to a second electronic device, the transferring including [0042-0050, 0099-100]:
	determine determining the content that was presented by the first electronic device when the user made the predefined gesture by sending a content request to the first electronic device  (fig. 3 (s310 [119-00125])
	instruct ainstructing the second electronic device to present the content that was presented by the first electronic device when the user made the predefined gesture.[099]
	Hwang fails to teach and receiving, from the first electronic device in response to the content request, a content message, the content message indicating the content; and
	However, Bharti teaches and receiving, from the first electronic device in response to the content request, a content message, the content message indicating the content; and [0064-0065], [0046-0048],  .(fig. 3 (A1 (312)) (fig. 4a (402-410) [0046-0049, 0035-0036, 0053] (fig. 4b 410-416)]).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hwang to further include and receiving, from the first electronic device in response to the content request, a content message, the content message indicating the content as taught by Bharti to provide authentication means of transferring information.


In regards to claim 20, Hwang teaches (Currently amended) a head-mounted device comprising: at least one processor; and a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor(abstract) (fig. 1 (100)) (fig. 2 (150-175)):
	are configured to cause the head-mounted device to: determine that a user is looking at a first electronic device and that the user made a predefined gesture; and [0042, 0099];
	determine that the user made a predefined gesture; transfer content from the first electronic device to a second electronic device, the transferring including: (fig. 3 (s302-s310));
	 determine determining the content that was presented by the first electronic device when the user made the predefined gesture by sending a content request to the first electronic device and (fig. 3 (s310 [119-00125])
	instruct ainstructing the second electronic device to present the content that was presented by the first electronic device when the user made the predefined gesture. [099]
	Hwang fails to teach and receiving, from the first electronic device in response to the content request, a content message, the content message indicating the content; and
	However, Bharti teaches and receiving, from the first electronic device in response to the content request, a content message, the content message indicating the content; and [0064-0065], [0046-0048],  .(fig. 3 (A1 (312)) (fig. 4a (402-410) [0046-0049, 0035-0036, 0053] (fig. 4b 410-416)]).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hwang to further include and receiving, from the first electronic device in response to the content request, a content message, the content message indicating the content as taught by Bharti to provide authentication means of transferring information.

In regards to claim 2, Hwang in view of Bharti teaches (Original) the method of claim 1, wherein the determining that the user is looking at the first electronic device comprises determining that the user is looking at the first electronic device based on an orientation of the head-mounted device (fig. 1 line of sight of 100) Hwang
4.      In regards to claim 3, Hwang in view of Bharti teaches method of claim 1, wherein the determining that the user is looking at the first electronic device comprises determining that the user is looking at the first electronic device based on an image of the first electronic device being captured by a camera included in the head-mounted device[0012,0053-0056,0061. Hwang
In regards to claim 5, Hwang in view of Bharti teaches method of claim 1, wherein the determining that the user made the predefined gesture comprises determining that the user made the predefined gesture after looking at the first electronic device.[99] Hwang
In regards to claim 8, Hwang in view of Bharti teaches method of claim 1, wherein the predefined gesture includes a movement of a hand of the user, the hand of the user not contacting the first electronic device [0099]. Hwang
In regards to claim 9, Hwang in view of Bharti teaches method of claim 1, wherein: the head-mounted device is wirelessly coupled to the first electronic device; and the head-mounted device is wirelessly coupled to the second electronic device.[005, 0045, 066, 0083] wirelessly coupled Hwang
In regards to claim 10, Hwang in view of Bharti teaches method of claim 1, wherein the head-mounted device, the first electronic device, and the second electronic device are included in a wireless local area network.[0060] LAN Bharti
In regards to claim 11, Hwang in view of Bharti teaches method of claim 1, wherein an account associated with the user is logged into both the first electronic device and the second electronic device (fig. 1 (banking login) Bharti).
In regards to claim 12, Hwang in view of Bharti teaches method of claim 1, wherein the first electronic device includes a smartphone (fig. 1 smarthphone Bharti).
In regards to claim 13, Hwang in view of Bharti teaches method of claim 1, wherein the second electronic device includes a television (fig. 1 200-1 to 200-n) Hwang.
In regards to claim 14, Hwang in view of Bharti teaches method of claim 1, further comprising instructing the first electronic device to transfer a file to the second electronic device ([0020] the actual digital data) Bharti.

In regards to claim 19, Hwang in view of Bharti teaches non-transitory computer-readable storage medium of claim 17, wherein the predefined gesture includes a movement of a hand of the user, the hand of the user not contacting the first electronic device. [0099]. Hwang

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (20160124506) in view of Bharti et al (2019/0132732) hereinafter, Bharti Schlittenbauer et al (2015/0346836) hereinafter, Sclittenbauer.

In regards to claim 7, Cho fails to teach the method of claim 1, wherein the predefined gesture includes a throwing motion.
	However, Schlittenbauer teaches method of claim 1, wherein the predefined gesture includes a throwing motion.[0039].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Cho to further include wherein the predefined gesture includes a throwing motion as taught by Schlittenbauer in order to provide an intuitive means of inputting data.

 
Allowable Subject Matter
Claims 6, 15-16, 18, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694